                     Case 1:19-cv-11007-LJL Document 52 Filed 08/27/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                8/27/2020
                                                                       :
PILAR SALAS,                                                           :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     19-cv-11007 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
124 STREET MARKET, INC., et al.,                                       :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

       The Court is in receipt of a letter from the parties in this action, brought pursuant to the Fair Labor
Standards Act, 29 U.S.C. § 201 et seq., advising that the parties have reached a settlement in principle. See Dkt.
No. 51. Under current Second Circuit law, any settlement—including any proposed attorney’s fee award—must
be scrutinized by the Court to ensure that it is fair. See Fisher v. SD Protection Inc., 948 F.3d 593, 600 (2d. Cir.
2020); Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015).

        Accordingly, it is hereby ORDERED that, on or before September 24, 2020, the parties must submit the
settlement agreement to the Court along with a joint letter explaining the basis for the proposed settlement and
why it should be approved as fair and reasonable, with reference to the factors discussed in Wolinsky v.
Scholastic, Inc., 900 F. Supp. 2d 332, 335-36 (S.D.N.Y. 2012). The letter should address any confidentiality
provisions, non-disparagement provisions, or releases in the proposed settlement agreement. The letter should
also address, if applicable, any incentive payments to the plaintiff and any attorney’s fee award to plaintiff’s
counsel (with documentation to support the latter, if appropriate) consistent with the principles set forth in
Fisher, 948 F.3d at 600. It is not sufficient to state the proportion of the requested attorney’s fee to the overall
settlement amount. Rather, the reasonableness of attorney’s fees must be evaluated with reference to “adequate
documentation supporting the attorneys’ fees and costs,” which “should normally [include] contemporaneous
time records indicating, for each attorney, the date, the hours expended, and the nature of the work done.” Id.;
see Strauss v. Little Fish Corp., 2020 WL 4041511, at *9 (S.D.N.Y. July 17, 2020) (LJL) (discussing the
requirements for adequately justifying an attorney’s fee). Failure to provide the appropriate or sufficient
documentation could result in the Court rejecting the proposed fee award.


        SO ORDERED.


Dated: August 27, 2020                                     __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
